IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-CP-01374-COA

QUINCY HOLMES                                                                APPELLANT

v.

STATE OF MISSISSIPPI                                                           APPELLEE

DATE OF JUDGMENT:                           08/22/2016
TRIAL JUDGE:                                HON. LEE SORRELS COLEMAN
COURT FROM WHICH APPEALED:                  LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                     QUINCY HOLMES (PRO SE)
ATTORNEY FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                            BY: KAYLYN HAVRILLA MCCLINTON
NATURE OF THE CASE:                         CIVIL - POST-CONVICTION RELIEF
DISPOSITION:                                AFFIRMED - 01/02/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., BARNES AND WILSON, JJ.

       WILSON, J., FOR THE COURT:

¶1.    Quincy Holmes pled guilty to robbery and motor vehicle theft, and the circuit court

sentenced him to consecutive prison terms of fifteen years and ten years. Holmes later filed

a petition for post-conviction relief in which he alleged, among other things, that he received

ineffective assistance of counsel because his lawyer did not advise him of his right to appeal

the sentence imposed following his guilty plea. The circuit court dismissed the petition as

without merit, and Holmes appealed. On appeal, Holmes addresses only his ineffective

assistance claim. Holmes’s claim is without merit because, among other reasons, there is no

right to a direct appeal from a sentence imposed following a guilty plea. Henderson v. State,
89 So. 3d 598, 603 (¶¶19-21) (Miss. Ct. App. 2011).

¶2.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                           2